       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, et al.,                       )
                                             )
      Plaintiffs,                            )
                                             )     Civil Action
v.                                           )
                                             )     File No. 1:17-CV-2989-AT
BRAD RAFFENSPERGER, et al.,                  )
                                             )
      Defendants.                            )

                            PROTECTIVE ORDER

      The Court enters the following Protective Order (“the Order”), to which the

Parties shall be bound, subject to later modification by Court order. It is HEREBY

ORDERED:

      1.     Scope and Third Parties. As used in this Order, the term “document”

shall mean all documents, electronically stored information, and tangible things

within the scope of Fed. R. Civ. P. 26(a)(1)(A)(ii) and 34(a)(1), as well as

information derived from such. A draft or non-identical copy is a separate document

within the meaning of this term. All documents produced in the course of discovery

(“documents”) shall be subject to this Order as set forth below. Any party to this

case and all third parties who have received subpoenas (collectively for purposes of

this Order, “Designating Parties”) may designate materials as “Confidential” or
                                         1
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 2 of 19




“Attorneys’ Eyes Only” under this Order if they make a good faith determination

that there is good cause to designate such materials under the terms of this Order and

pursuant to Fed. R. Civ. P. 26(c). The Designating Party bears the burden of

demonstrating that a designation is appropriate, if challenged.

      This Order is subject to the Local Rules of this District and the Federal Rules

of Civil Procedure.

      2.     Confidential Material. Unless such information has previously been

deemed a public record under Georgia law by a federal or state court, the following

information contained in documents shall be deemed “confidential” for purposes of

this Order, subject to challenge by the parties pursuant to procedure provided in

Section 11 herein:

      a.     Particular Voter Information:

             i.       The personal telephone numbers of individuals;

             ii.      The personal email addresses of individuals or other contact

                      information used for electronic messaging; and,

             iii.     Other information that is not public pursuant to federal or

                      Georgia law that could reveal the identity of a specific individual.

      b.     Particular Information in Agency and Organizational Files:




                                             2
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 3 of 19




           i.     Non-public information about agency operations that could

                  impede legitimate operations of the agency if publicly disclosed;

           ii.    Non-public information about Plaintiffs’ operations that could

                  impede legitimate operations of Plaintiffs’ if publicly disclosed;

                  and

           iii.   Information that is not public pursuant to federal or Georgia law

                  that could impede legitimate government interests if publicly

                  disclosed.

     c.    Such other information that the parties mutually agree in good

           faith meets the good cause standard and should be considered

           “confidential.”

     d.    Nothing contained herein prohibits another party or third-party

           from designating materials as “Confidential” if they make a good

           faith determination that there is good cause to designate such

           materials under the terms of this Order and pursuant to Fed. R.

           Civ. P. 26(c).      The Designating Party bears the burden of

           demonstrating that a designation is appropriate, if challenged.

     3.    “ATTORNEYS’ EYES ONLY” Material: “ATTORNEYS’ EYES

ONLY” material means information, documents, and things the designating party

                                        3
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 4 of 19




believes in good faith is not generally known to others and which the designating

party (i) would not normally reveal to third parties except in confidence or has

undertaken with others to maintain in confidence or (ii) believes in good faith is

sensitive and protected by a right to privacy under federal or Georgia law or any

other applicable privilege or right related to confidentiality or privacy.

“ATTORNEYS’ EYES ONLY” material does not include information that has

previously been deemed a public record under Georgia law by a federal or state

court. The designation is reserved for information that constitutes proprietary or

sensitive information that the producing party maintains as confidential in the

normal course of its operations such that disclosure could impede legitimate

operations, including but not limited to plans and strategy for security,

countermeasures and defenses, security audits and investigations, and information

regarding software and/or database structure or architecture. “ATTORNEYS’ EYES

ONLY” material may include all information, documents, and things referring or

relating to the foregoing, including but not limited to copies, summaries, and

abstracts of the foregoing, and may be designated as such in the manner described

in Section 5. The following information may be deemed “ATTORNEYS’ EYES

ONLY” material for the purposes of this order; however, the fact that such

information is listed in this order shall not be construed as a waiver of a party’s

                                         4
           Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 5 of 19




objections to the production or disclosure of said information or as an agreement to

produce such information absent a further order of this Court:

      a.       Particular Voter Information:

      i.       The social security numbers of individuals, in whole or in part;

      ii.      The driver’s license numbers of individuals;

      iii.     The birth dates of individuals;

      iv.      Information that would compromise the secrecy of a voter’s ballot if

               publicly disclosed;

      v.       Other government-issued unique identifiers of individuals; and

      vi.      Other information that is confidential pursuant to federal or Georgia

               law that could reveal the identity of a specific individual.

      b.       Particular Information Regarding Security:

      i.       Methods, tools, and instrumentalities of security tests, audits, and

               investigations, but not findings (unless disclosure of such findings

               would create an threat to the security of voting systems or other State

               infrastructure); and

      ii.      Information related to security of voting systems that would create an

               threat to the ongoing security of such systems if publicly disclosed.




                                            5
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 6 of 19




      4.     Designation of “CONFIDENTIAL” Material and Application of

Confidentiality Provisions. The designation of material in the form of documents,

discovery responses, or other tangible material other than depositions or other pre-

trial testimony shall be made by the designating party by affixing the legend

“CONFIDENTIAL” on each page containing information to which the designation

applies. The designation of deposition testimony shall be in accordance with

paragraph 6 below. All material designated “CONFIDENTIAL” that is not reduced

to documentary, tangible, or physical form or that cannot be conveniently designated

in the manner set forth above shall be designated by the designating party by

informing the receiving party of the designation in writing. The confidentiality rules

in this Order will apply to all material marked “CONFIDENTIAL.”

      a. Basic Principles. A receiving party may use “Confidential” information

that is disclosed or produced by any designating party in connection with this case

only for prosecuting, defending, or attempting to settle this litigation. “Confidential”

material may be disclosed only to the categories of persons and under the conditions

described in this Order. “Confidential” material must be stored and maintained by

a receiving party at a location and in a secure manner that ensures that access is

limited to the persons authorized under this agreement.




                                           6
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 7 of 19




      b. Disclosure of “Confidential” Information or Items. Unless otherwise

ordered by the Court or permitted in writing by the designating party, any material

designated “Confidential” may only be disclosed to:

         i.     counsel of record in this action, as well as employees and agents of

                counsel to whom it is reasonably necessary to disclose the

                information for this litigation;

         ii.    experts and consultants to whom disclosure is reasonably necessary

                for this litigation and who have signed the “Acknowledgment and

                Agreement to Be Bound” (Exhibit A);

         iii.   the Court, court personnel, and court reports and their staff;

         iv.    copy or imaging services retained by counsel to assist in the

                duplication of “Confidential” material;

         v.     during, or in preparation for, their depositions, witnesses in the

                action to whom disclosure is reasonably necessary and who have

                signed the “Acknowledgement and Agreement to Be Bound”

                (Exhibit A), unless otherwise agreed by the designating party or

                ordered by the Court;




                                          7
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 8 of 19




           vi.      the author or recipient of a document containing the information or

                    a custodian or other person who otherwise possessed or knew the

                    information;

           vii.     Parties, only after execution of the “Acknowledgement and

                    Agreement to Be Bound” (Exhibit A); and

           viii. employees, officers, representatives, and directors of Parties, only

                    after execution of the “Acknowledgement and Agreement to Be

                    Bound” (Exhibit A).

      c.         Filing “Confidential” Material. Before filing “Confidential” material

or discussing or referencing such material in court filings, the filing party shall

confer with the designating party to determine whether the designating party will

remove the “Confidential” designation, whether the document can be redacted, or

whether a motion to seal is warranted. If the parties cannot agree on the handling of

“Confidential” material in court filings, then the party seeking to file such material

must either move to file the material under seal as described in Section III(f)(ii) of

this Court’s Standing Order [Doc. 11] or for a court order permitting filing on the

public record.

      5.         Designation of “ATTORNEYS’ EYES ONLY” Material and

Application of “ATTORNEYS’ EYES ONLY” Provisions. The designation of

                                             8
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 9 of 19




material in the form of documents, discovery responses, or other tangible materials

other than depositions or other pre-trial testimony shall be made by the designating

party by affixing the legend “ATTORNEYS’ EYES ONLY” on each page

containing information to which the designation applies. The designation of

deposition testimony shall be in accordance with paragraph 6 below. All material

designated “ATTORNEYS’ EYES ONLY” that is not reduced to documentary,

tangible, or physical form or that cannot be conveniently designated in the manner

set forth above shall be designated by the designating party by informing the

receiving party of the designation in writing. All documents designated

“ATTORNEYS’ EYES ONLY” by any Party shall be governed by this section.

      a.     Basic Principles. A receiving party may use “ATTORNEYS’ EYES

ONLY” material that is disclosed or produced by another party or by a non-party in

connection with this case only for prosecuting, defending, or attempting to settle this

litigation. “ATTORNEYS’ EYES ONLY” material may be disclosed only to the

categories of persons and under the conditions described in this Order.

“ATTORNEYS’ EYES ONLY” material must be stored and maintained by a

receiving party at a location and in a secure manner that ensures that access is limited

to the persons authorized under this agreement.




                                           9
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 10 of 19




      b.     Disclosure of “ATTORNEYS’ EYES ONLY” Information or

Items. Unless otherwise ordered by the Court or permitted in writing by the

designating party, any material designated “ATTORNEYS’ EYES ONLY” may

only be disclosed to:

             i.     counsel of record in this action, as well as employees and agents

                    of counsel to whom it is reasonably necessary to disclose the

                    information for this litigation;

             ii.    experts and consultants to whom disclosure is reasonably

                    necessary for this litigation and who have signed the

                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);

             iii.   the Court, court personnel, and court reporters and their staff;

             iv.    copy or imaging services retained by counsel to assist in the

                    duplication of “ATTORNEYS’ EYES ONLY” material;

             v.     during their depositions, witnesses in the action to whom

                    disclosure is reasonably necessary and who have signed the

                    “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                    unless otherwise agreed by the designating party or ordered by

                    the Court;




                                          10
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 11 of 19




            vi.    the author or recipient of a document containing the information

                   or a custodian or other person who otherwise possessed or knew

                   the information;

            vii.   E-discovery    vendors,    only    after    execution    of       the

                   “Acknowledgement and Agreement to Be Bound” (Exhibit A).

            c.     Filing “ATTORNEYS’ EYES ONLY” Material. Before filing

            “ATTORNEYS’ EYES ONLY” material or discussing or referencing

            such material in court filings, the filing party shall confer with the

            designating party to determine whether the designating party will

            remove the “ATTORNEYS’ EYES ONLY” designation, whether the

            document can be redacted, or whether a motion to seal is

            warranted. If the parties cannot agree on the handling of

            “ATTORNEYS’ EYES ONLY” material in court filings, then the party

            seeking to file such material must either move to file the material under

            seal as described in Section III(f)(ii) of this Court’s Standing Order

            [Doc. 11] or for a court order permitting filing on the public record.

      6.    Designation of Deposition Testimony. In order to designate

deposition testimony as “Confidential” or “ATTORNEYS’ EYES ONLY,” the

designating party shall give prompt notice that it will seek the protections of this

                                        11
          Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 12 of 19




Order either at the deposition or within seven (7) days after receipt of the deposition

transcript, in accordance with the provisions and restrictions of this Order. Unless

otherwise designated at or during the deposition, all deposition testimony shall be

treated as if designated “Confidential” until the expiration of such seven (7) day

period.

      7.       Documents, Things, and Information Produced by Non-Parties.

Any party may designate as CONFIDENTIAL any documents or things produced

by a non-party in this action, including but not limited to documents produced

pursuant to an open records requests under O.C.G.A. § 50-18-70 et seq., that contain

information deemed CONFIDENTIAL by the designating party by providing

written notice of the designation to all counsel of record and to counsel for the

disclosing non-party within seven (7) days after the designating party receives the

produced document or thing. If no party designates the document or thing as

CONFIDENTIAL within the seven (7) day period, and if the disclosing non-party

has not designated the document or thing as CONFIDENTIAL, then the document

or thing shall be considered not to contain any CONFIDENTIAL information.

      8.       Use of Documents Containing Redacted Confidential Information.

The parties and their counsel and experts agree to redact confidential information

from documents before: (a) using such documents at trial, any hearing, or any court

                                          12
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 13 of 19




proceeding; (b) attaching such documents to any pleading or filing; or (c) using such

documents in any other way where the documents could be seen by the public or by

anyone not bound by this Order.

      9.     Other Redactions. Nothing in this Order precludes the parties from

making redactions for privilege or for other legal reasons before documents are

produced.

      10.    Inadvertent Disclosure. A Party that has inadvertently produced

“Confidential” Information or “ATTORNEYS’ EYES ONLY” Information without

so designating it may at any time re-designate such information as “Confidential” or

“ATTORNEYS’ EYES ONLY.” The inadvertent or unintentional disclosure of

“Confidential” or “ATTORNEYS’ EYES ONLY” Information shall not be deemed

a waiver, in whole or in part, of any Party’s claims of confidentiality. If a Party

inadvertently   or   unintentionally   produces   “Confidential”    Information   or

“ATTORNEYS’ EYES ONLY” Information without designating it as such in

accordance with the provisions of this Order, that Party shall promptly upon

discovery, either: (a) demand the return of the “Confidential” or “ATTORNEYS’

EYES ONLY” Information; or (b) furnish a properly marked substitute copy, along

with written notice to all Parties that such document or information is deemed

“Confidential” or “ATTORNEYS’ EYES ONLY” and should be treated as such in

                                         13
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 14 of 19




accordance with the provisions of this Order. Each receiving Party must treat such

document or information as “Confidential” or “ATTORNEYS’ EYES ONLY” from

the date such notice is received, but each receiving Party shall have no liability for

any disclosures of such information that were made prior to re-designation.

Disclosure of “Confidential” or “ATTORNEYS’ EYES ONLY” Information prior

to the receipt of such notice, if known, shall be reported to the designating Party.

      11.    Challenge of “Confidential” or “ATTORNEYS’ EYES ONLY”

Designations. Any Party who wishes to challenge the propriety of the designation

of Information as “Confidential” or “Restricted Confidential” may do so by

providing written notice to the Producing Party within four (4) days of the

designation of the information as “Confidential” or “Restricted Confidential.” The

notice shall (a) attach a copy of each document subject to challenge, or identify each

such document by production number or other appropriate designation, and (b) set

forth the reason for such objection. The objecting Party and the Producing Party

shall attempt in good faith to resolve any challenge on an informal basis. If an

agreement cannot be reached, the objecting Party may seek a decision from the Court

with respect to the propriety of the designation. The subject material will continue

to be protected under this Protective Order until the Court orders otherwise. As

provided in the Court’s July 2, 2019 Order, (Doc. 446), for any documents produced

                                          14
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 15 of 19




by the Counties or municipalities in response to Plaintiffs’ Georgia Open Records

Act requests that the State intends to retroactively or prospectively designate as

“Confidential,” Plaintiffs may share the documents with both their experts and the

lead Plaintiff-parties in this case if the individual Plaintiffs execute an agreement

requiring them to maintain the confidentiality of those documents. Plaintiffs may

lodge challenges to the confidentiality designation of any documents and the Court

will resolve all timely objections the week of the July 25, 2019 injunction hearing.

However, the Court encourages the parties to resolve all such challenges to the

greatest extent feasible before that time. Any challenges and requests for the Court

to rule on the confidentiality designations for documents the parties anticipate using

at the injunction hearing must be filed on the docket NO LATER THAN JULY 17,

2019.

        12.   No Waiver. The inadvertent failure to assert a claim of attorney-client

privilege or protection under the work product doctrine shall not constitute a waiver

of the right to claim a privilege or protection. Any party may challenge any such

claim of privilege or protection on any ground.

        13.   Order Remains in Effect. This Order shall remain in effect throughout

the course of this litigation and during any appeals. Following the termination of this

litigation, the Order shall remain in effect for confidential information derived from

                                          15
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 16 of 19




properly designated documents, and the Court shall retain jurisdiction to enforce this

provision.

      14.    Destruction of Un-Redacted Documents Containing Confidential

Information. This Paragraph applies to documents that contain un-redacted

“Confidential” or “Attorneys Eyes Only” information. Within ninety days after final

disposition of this case not subject to further appeal, the parties and their counsel and

experts, and all other persons having possession, custody, or control of such

documents, shall either: (a) return all such documents and any copies thereof to the

individual or entity that produced the documents; or (b) destroy hard copies of such

documents and all copies thereof with a shredder and make reasonable efforts to

delete all electronic copies of such documents from all systems and databases.

Notwithstanding the above requirement, the parties are entitled to retain (a) one copy

of pleadings containing un-redacted confidential information and (b) un-redacted

confidential information that is incorporated in attorney work product so long as the

parties restrict access to such information to those persons who are permitted access

under the Order.

      15.    Action by the Court. Nothing in this Order or any action or agreement

of a party under this Order limits the Court’s power to make any Orders that may be

appropriate with respect to the use and disclosure of any documents produced or

                                           16
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 17 of 19




used in discovery or at trial, including the ability to order removal of a “Confidential”

or “ATTORNEYS’ EYES ONLY” designation.

      16.    Order Subject to Modification. This Order shall be subject to

modification by the Court on its own motion or on motion of any party or any other

person with standing concerning the subject matter. The parties may seek revision

of the deadlines for making confidentiality designations and challenges, if necessary,

after the conclusion of the preliminary injunction hearing scheduled for July 25 and

26, 2019.

      17.    No Prior Judicial Determination. This Order is entered based on the

presentations and agreements of the parties and for the purpose of facilitating

discovery. Nothing herein shall be construed or presented as a judicial determination

that any confidential documents or information are subject to protection under Rule

26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

      18.    Persons Bound. This Order shall take effect when entered and shall be

binding upon all counsel and their law firms, the parties and their employees,

officers, directors, and agents, testifying and non-testifying experts, and persons

made subject to this Order by its terms. This Order shall apply to all “Confidential”

or “ATTORNEYS’ EYES ONLY” Information that was produced by any Party after

                                           17
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 18 of 19




the submission of this proposed Protective Order to the Court and appropriately

marked as such at the time of production.

      IT IS SO ORDERED, this 11th day of July, 2019.



                                      ___________________________
                                      AMY TOTENBERG
                                      UNITED STATES DISTRICT JUDGE




                                        18
       Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 19 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, et al.,                         )
                                               )
      Plaintiff,                               )
                                               )     Civil Action
v.                                             )
                                               )     File No. 1:17-CV-2989-AT
BRAD RAFFENSPERGER, et al.,                    )
                                               )
      Defendant.                               )

        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

      The undersigned hereby acknowledges that he/she has read the Protective

Order dated July 11, 2019 in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States Court for the Northern

District of Georgia in matters relating to the Stipulated Protective Order.

      The undersigned acknowledges that violation of the Protective Order may

result in penalties for contempt of court or any other penalty otherwise imposed by

the United States District Court for the Northern District of Georgia.

Signed: _____________________ by _________________________ (print name)

Business Address: ___________________________________________________

Date: _____________________
                                          19
